DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ANTHONY R. BARRETT,
                             Appellant,

                                      v.

                         ALTHEA M. BARRETT,
                              Appellee.

                      Nos. 4D19-1392 and 19-2588

                               [April 29, 2021]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Dale C. Cohen and Frank Leedee,
Judges; L.T. Case No. FMCE17-001933.

   Anthony R. Barrett, Plantation, pro se.

   Susan R. Brown of Susan R. Brown, P.A., Plantation, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., CONCUR.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.